Case 3:19-cr-00199-SRU Document 57-5 Filed 02/08/21 Page 1 of 2

EXHIBIT E

 
Hh CASES 19 CO gas RU Document 57-5 Filed a Page a? A
3

RHODE ISLAND

STATE HEALTH LABORATORIES

50 Orms Street
Providence, R! 02904
Phone: (401) 222-5600

 

 

CLIA # 41D0709206
ATTN: Blanchette Edward A Patient: FINKLER, STEVEN
D Wyatt Detention Facil-91190 _RI

950 High Street
Central Falls, R! 02863

Med Rec#: 2800928 34 327-0 13

Birthdate: ia 56 years Male

Chart #:
Accession #: RI-20-051037
Copied to: Ordering Medical Provider: Blanchette Edward A

 

 

 

oe ing
Nucleic Acid Amplification
Collected Date Procedure Result Specimen Type Verified Date/Time
6/5/2020 SARS-CoV-2 result Detected *'! Nasopharyngeal Swab 6/6/2020 16:20 EDT
Interpretive Data
i1: SARS-CoV-2 result

The Hologic Aptima SARS-Co\V-2 Assay is a nucleic acid amplification test intended for the qualitative
molecular detection of RNA from SARS-CoV-2 in upper respiratory specimens from individuals
suspected of COVID-19 by their healthcare provider. The Hologic Aptina SARS-CoV-2 Assay is only for
use as “research use only (RUO)”. The performance characteristics of this RUO assay were validated
by the Rhode Island State Health Laboratories. It has not been approved nor cleared by the U.S. Food
and Drug Administration. Results are for epidemiological and investigational purposes only and may not
be used as a substitute for diagnostic procedures nor to guide patient management decisions. Results
should be interpreted in conjunction with the patient's clinical symptoms, medical history, and other
clinical/laboratory findings to determine an‘overall clinical diagnosis. Negative results do not preclude
infection with SARS-CoV-2.

For test methodology information and reporting requirements refer to
http://www.health.ri.gov/programs/laboratory/biological/about/specimensubmission/

Patient Name: FINKIFR STF\/EN Printad: ARIGIONIN 47-N0 ENT Danan 4 af 4
